UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

MIGUEL CARRASQUILLO,                                           19 Cr. 539 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant will take place on

February 5, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due January

23, 2020, and any submission by the Government is due on January 30, 2020.

Dated: New York, New York
       January d. 2020
                                           SO ORDERED.



                                           Paul G. Gardephe
                                           United States District Judge
